Robinson, J.
(dissenting). I dissent on the ground that a purchaser of land at foreclosure sale gets only the land that he purchases, lie gets only the land after the year of redemption. It is trae that under an execution sale it is provided by statute that the purchaser from the time of the sale until a redemption is entitled to receive from the tenant' in possession the rents of the property sold for the value of the use and occupancy. Comp. Laws, § 7762. But that section expressly applies to sales on execution and it does not apply to sales under a mortgage.
*214It is true that in 1892 our Justice Corliss wrote a decision in which the above statute was stretched and applied to foreclosure sales, and since then the courts have been following that erroneous decision and piling error upon error. The decision is based on some old California cases and on the assumption that a mortgagee by foreclosure waives his mortgage lien and secures a lien upon the premises by a judgment. That is not true. There is no waiver of a mortgage lien, either by a judgment of foreclosure or by a sale of the premises. The lien is not waived until it is satisfied by actual payment. The courts have always shown too much of a tendency to give to him that hath and to take from him that hath not. No person should be devested of his property unless by his own act or by a plain statute.